DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–9 and claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A cover for an air intake box that is installed within an engine bay of an automobile and beneath a hood of the automobile, the cover comprising: 
wherein the air intake box comprises an air filter and a housing; 
a base structure configured to be removably mounted to the housing said base structure having an opening sized to allow access to the air filter; 
a hood configured to be mounted to said opening, wherein said hood is sized to seal said opening, said hood is configured to uncover said opening to allow access to the opening while the base structure remains mounted to the housing, said hood comprises a decorative ornamentation, and said hood is replaceable and interchangeable; and 
said base structure and said hood are configured to seal the opening when the cover is installed on the housing.” Emphasis added. 
The highlighted part is confusing because it seems mistakenly include the air intake box as part of the cover. For the purpose of examination, the bolded part above is interpreted as part of the pre-amble. 
Claims 2–9 are indefinite because they depend on claim 1. 
Claim 12 is indefinite because the term “the second opening” lacks antecedent basis. For the purpose of examination, the term “the second opening” in claim 12 is interpreted as “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–3, 5, 7, 9–10, 12, 14 and 16–19 are rejected under 35 U.S.C. 103 as being obvious over Catterson, US 4,233,043 A (“Catterson”) in view of Hu, CN 204073671 U (“Hu”)1.  
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being obvious over Catterson in view of Hu and Alexander et al., US 2012/0110964 A1 (“Alexander”). 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being obvious over Catterson in view of Hu and Abe et al., US 2011/0232982 A1 (“Abe”).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being obvious over Catterson in view of Hu and Ayton et al., US 2003/0019456 A1 (“Ayton”). 
Regarding Claim 1:
The instant claim describes a cover comprises a base structure and a hood. The preamble “for an air intake box that is installed within an engine bay of an automobile and beneath a hood of the automobile” does not receive patentable weight as it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). In other words, the limitations of “air intake box,” “engine bay,” “automobile” and “hood of the automobile” are not positively recited structures of claim 1 and they do not receive patentable weight. However, those limitations are mapped to the prior art for the purpose of compact prosecution. 
It is noted that the instant specification discloses that a “decorative ornamentation” could be any kind of any kind of decoration that is attractive to the end user. It could be painted, embossed, carved, built-up, formed, sculpted, glued on or any other form that creates an appealing design or pattern on top of the hood. Spec. dated Dec. 06, 2019 (“Spec.”) p. 8. 
Catterson discloses the claimed limitation of a cover (Catterson’s shell 14 and cover 17) for an air intake box (Catterson’s inlet passage 32) that is installed within an engine bay of an automobile and beneath a hood of the automobile (intended use that does not get patentable weight). Catterson Fig. 5, col. 2, ll. 41–47. The air intake box 32 comprises an air filter (filter cartridge 21) and a housing (open-ended duct 33). Id. at Fig. 5, col. 2, ll. 64–68 and col. 3, ll. 55–60. Additionally, Catterson discloses the claimed limitation of that its cover 14, 17 comprises a base structure 14 configured to be removably mounted to the housing 33. Id. at Fig. 5, col. 3, ll. 53–60. The base structure 14 having an opening (the upper edge of shell 14) sized to allow access to the air filter. Id. at Fig. 5, col. 4, ll. 10–15. 
Catterson also discloses the claimed limitation of a hood (cover 17) configured to be mounted to said opening. Catterson Fig. 5, col. 3, ll. 43–52. The hood 17 is sized to seal said opening by sealing gasket 31. Id. at Fig. 4, col. 3, ll. 43–49. The hood 17 is configured to uncover said opening to allow access to the opening while the base structure remains mounted to the housing as the cover is snug-fitted on the opening. Id. at Fig. 5, col. 2, ll. 43–52. Catterson’s hood 17 would be replaceable and interchangeable because it could be completely removed from the rest of the structure via screw 29’. Id. at Fig. 5, col. 3, ll. 43–52. Catterson’s base structure 14 and the hood 17 are configured to seal the opening via sealing gasket 31 when the cover is installed on the housing 33. Id. at Fig. 5, col. 3, ll. 43–49. 

    PNG
    media_image1.png
    628
    536
    media_image1.png
    Greyscale

Catterson does not disclose that the hood 17 comprises a decorative ornamentation. 
Similar to Catterson, Hu is directed to an air intake structure. Hu Fig. 3, [0001]. Additionally, Hu discloses a similar air intake structure with a filtering device. Id. Furthermore, Hu discloses a decorative cover 5 that is removably covering a base structure 1 of Hu. Hu also discloses that the decorative cover 5 serves the function of enhancing the beauty and preventing the dust from entering shell 1. Id. at Fig. 3, [0018]. It would have been obvious to include decorations on Catterson’s hood 17 for the purpose of enhancing beauty as disclosed by Hu. 


    PNG
    media_image2.png
    443
    510
    media_image2.png
    Greyscale

Regarding Claim 2:
Modified Catterson discloses the claimed limitation of that the cover of claim 1 further comprising a filter support insert (shallow depression 27) mounted to said base structure configured to support the air filter 21. Catterson Fig. 5, col. 3, ll. 25–31. 
Regarding Claim 3:
Modified Catterson discloses the claimed limitation of that the cover of claim 1 further comprising a compressible gasket (Catterson’s rim 26) installed on the bottom of said base structure 14. Catterson Fig. 5, col. 3, ll. 25–31. 
Regarding Claim 4:
Modified Catterson does not disclose the claimed limitation of that the cover of claim 1 further comprising said hood is mounted to said opening with a hinge on said base structure.
Similar to Catterson, Alexander is directed to air intake boxes. Alexander Fig. 3, [0024]. Alexander discloses a lid 44 that is hingedly coupled with a body 42 of the air intake box. Id. It would have been obvious for Catterson’s lid 17 to be mounted to the opening of the base structure 14 with a hinge as hinge is recognized in the air intake boxes art to be suitable to connect a cover to the body of the air intake box. 
Regarding Claim 5:
Modified Catterson discloses the claimed limitation of that the cover of claim 1 further comprising said hood 17 is mounted to said opening with a pressure fit (as Catterson’s cover 17 is drawn down on the upper edge of the shell 14, which induces pressure). Catterson Fig. 5, col. 3, ll. 43–52. 
Regarding Claim 6:
Modified Catterson does not disclose the claimed limitation of that the cover of claim 1 further comprising: said base structure comprises guide rails around said opening; said hood comprises channels; and said hood is configured to mount to said opening by slidably mating said guide rails with said channels.
Similar to Catterson, Abe is directed to air cleaner devices. Abe Fig. 4, [0055]. Abe discloses that a cover 63 could be slidingly moved relative to the case main unit 62. Id. Abe also discloses that the cover 63 is integrally formed with air cleaner element 64. Id. The integral cover 63 and 64 comprises channels. Id at Fig. 4. The case main unit 62 comprises guide rails. Id. at Fig. 4. The cover 63 and 64 is configured to mount to the opening of housing 62 by slidably mating the guide rails and the channels. Id. at Fig. 4. Additionally, Abe discloses that the sliding configuration eliminate the need for having a large space for servicing around the air cleaner case 61. Id. at [0055]. It would have been obvious modify Catterson’s base structure 14 to comprise guide rails and hood 17 to comprise channels to eliminate the need for having a large space for servicing around Catterson’s air cleaner case.      

    PNG
    media_image3.png
    584
    694
    media_image3.png
    Greyscale


Regarding Claim 7:
Modified Catterson discloses the claimed limitation of that the cover of claim 1 further comprising said hood 17 is mounted to said base structure 14 with a screw (screw 29’). Catterson Fig. 5, col. 3, ll. 43–52. 
Regarding Claim 8:
Modified Catterson does not disclose the claimed limitation of that the cover of claim 1 wherein at least one of said hood and said base structure are made of ABS heat resistant plastic.  Catterson’s base structure 14 is made of metal. Catterson Fig. 4, col. 2, ll. 41–47. Catterson does not disclose what the lid 17 is made of. 
Similar to Catterson, Ayton is directed to air intake boxes. Ayton [0023]. Ayton discloses that its air intake box lid 200 is made of ABS heat resistant plastic. Id. It would have been obvious for Catterson’s hood 17 to be made of ABS heat resistant plastic because ABS is recognized as being suitable to form air intake box lids. 
Regarding Claim 9:
Modified Catterson discloses the claimed limitation of that the cover of claim 1 in which said hood 17 seals said opening with a protruding lip (see annotated Fig. 5) that presses against said base structure 14. Catterson annotated Fig. 5. 

    PNG
    media_image4.png
    628
    538
    media_image4.png
    Greyscale

Regarding Claim 10:
The instant claim describes a cover comprises a base structure and a hood. The preamble “for an air intake box that is installed within an engine bay of an automobile and beneath a hood of the automobile” does not receive patentable weight as it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II). In other words, the limitations of “air intake box,” “engine bay,” “automobile” and “hood of the automobile” are not positively recited structures of claim 1 and they do not receive patentable weight. However, for the purpose of compact prosecution, those limitations are mapped. 
Catterson discloses the claimed limitation of that a hood (Catterson’s cover 17) for a base structure (Catterson’s metal shell 14) of a cover for an air intake box (inlet passage 32) that is installed in an engine bay of an automobile and beneath a hood of the automobile. Catterson Fig. 5, col. 2, ll. 43–48 and col. 3, ll. 53–55. The air intake box 32 comprising an air filter (filter cartridge 21) and a housing (open ended duct 33). Id. at Fig. 5, col. 3, ll. 55–60 and ll. 12–18. The base structure 14 is configured to be mounted to the housing 33. Id. at Fig. 5. The base structure 14 has an opening (upper edge of shell 14) sized to allow access to the air filter 21. Id. at Fig. 5.  The hood 17 is configured to be mounted to the opening. Id. at Fig. 5. The hood 17 is sized to seal the opening by screw 29’. Id. at Fig. 5, col. 3, ll. 43–52. The hood 17 is configured to uncover said opening to allow access to the air filter 21 while the base structure14 remains mounted to the housing 33 as shown in Fig. 5. Id. at Fig. 5. Catterson’s hood 17 would be replaceable and interchangeable because it could be completely removed from the rest of the structure via screw 29’. Id. at Fig. 5, col. 3, ll. 43–52. Catterson’s base structure 14 and the hood 17 are configured to seal the opening via sealing gasket 31 when the cover is installed on the housing 33. Id. at Fig. 5, col. 3, ll. 43–49. 

    PNG
    media_image1.png
    628
    536
    media_image1.png
    Greyscale

Catterson does not disclose that the hood 17 comprises a decorative ornamentation. 
Similar to Catterson, Hu is directed to an air intake structure. Hu Fig. 3, [0001]. Additionally, Hu discloses a similar air intake structure with a filtering deivce. Id. Furthermore, Hu discloses a decorative cover 5 that is removably covering a base structure 1 of Hu. Hu also discloses that the decorative cover 5 serves the function of enhancing the beauty and preventing the dust from entering shell 1. Id. at Fig. 3, [0018]. It would have been obvious to include decorations on Catterson’s hood 17 for the purpose of enhancing beauty as disclosed by Hu. 


    PNG
    media_image2.png
    443
    510
    media_image2.png
    Greyscale

Regarding Claim 11:
Modified Catterson does not disclose the claimed limitation of that the hood of claim 10further comprising said hood is mounted to the opening with a hinge on said base structure.
Similar to Catterson, Alexander is directed to air intake boxes. Alexander Fig. 3, [0024]. Alexander discloses a lid 44 that is hingedly coupled with a body 42 of the air intake box. Id. It would have been obvious for Catterson’s lid 17 to be mounted to the opening of the base structure 14 with a hinge as hinge is recognized in the air intake boxes art to be suitable to connect a cover to the body of the air intake box. 
Regarding Claim 12:
Modified Catterson discloses the claimed limitation of that the cover of claim 1 further comprising said hood 17 is mounted to the opening with a pressure fit (as Catterson’s cover 17 is drawn down on the upper edge of the shell 14, which induces pressure). Catterson Fig. 5, col. 3, ll. 43–52. 
Regarding Claim 13:
Modified Catterson does not disclose the claimed limitation of that the hood of claim 10 further comprising: the base structure comprises guide rails around said opening; said hood comprises channels; and said hood is configured to mount to said opening by slidably mating said guide rails with said channels.
Similar to Catterson, Abe is directed to air cleaner devices. Abe Fig. 4, [0055]. Abe discloses that a cover 63 could be slidingly moved relative to the case main unit 62. Id. Abe also discloses that the cover 63 is integrally formed with air cleaner element 64. Id. The integral cover 63 and 64 comprises channels. Id at Fig. 4. The case main unit 62 comprises guide rails. Id. at Fig. 4. The cover 63 and 64 is configured to mount to the opening of housing 62 by slidably mating the guide rails and the channels. Id. at Fig. 4. Additionally, Abe discloses that the sliding configuration eliminate the need for having a large space for servicing around the air cleaner case 61. Id. at [0055]. It would have been obvious modify Catterson’s base structure 14 to comprise guide rails and hood 17 to comprise channels to eliminate the need for having a large space for servicing around Catterson’s air cleaner case.      

    PNG
    media_image3.png
    584
    694
    media_image3.png
    Greyscale


Regarding Claim 14:
Modified Catterson discloses the claimed limitation of that the cover of claim 10 further comprising said hood 17 is mounted to said base structure 14 with a screw (screw 29’). Catterson Fig. 5, col. 3, ll. 43–52. 
Regarding Claim 15:
Modified Catterson does not disclose the claimed limitation of that hood 17 is made of ABS heat resistant plastic. Catterson Fig. 4, col. 2, ll. 41–47. 
Similar to Catterson, Ayton is directed to air intake boxes. Ayton [0023]. Ayton discloses that its air intake box lid 200 is made of ABS heat resistant plastic. Id. It would have been obvious for Catterson’s hood 17 to be made of ABS heat resistant plastic because ABS is recognized as being suitable to form air intake box lids. 
Regarding Claim 16:
Modified Catterson discloses the claimed limitation of that the hood of claim 10 in which said hood 17 seals said opening with a protruding lip (see annotated Fig. 5) that presses against said base structure 14. Catterson annotated Fig. 5. 
Regarding Claim 17:
Modified Catterson discloses the claimed limitation of that an air intake box (Catterson’s novel inlet passage 32) that is installed within an engine bay of an automobile and beneath a hood of the automobile. Catterson Fig. 1, col. 3, ll. 53–55. The air intake box 32 comprises a housing (duct 33), an air filter (filter cartridge 21). Id. at Fig. 5, col. 3, ll. 13–19 and col. 2, ll. 64–68. The air intake box 32 also comprises a cover (Catterson’s metal shell 14 and lid 17). Id. at Fig. 5, col. 2, ll. 56–64. The cover 14, 17 comprises a base structure (metal shell 14) configured to be removably mounted to the housing 32 (because cover 14, 17 is snug fitted agsint the side of the blower housing 10). Id. at Fig. 1, col. 2, ll. 41–55. The base structure 14 has an opening (upper edge of metal shell 14) sized to allow access to the air filter 21. Id. at Fig. 5, col. 3, ll. 43–49. The cover14, 17 also comprises a hood 17 configured to be mounted to said opening. Id. The hood 17 is sized to seal said opening by sealing basket 31. Id. at Fig. 4, col. 3, ll. 43–49. The hood 17 is configured to uncover said opening as shown in Fig. 5. Id. at Fig. 5. Catterson’s hood 17 would be replaceable and interchangeable because it could be completely removed from the rest of the structure via screw 29’. Id. at Fig. 5, col. 3, ll. 43–52. Catterson’s base structure 14 and the hood 17 are configured to seal the opening via sealing gasket 31 when the cover is installed on the housing 33. Id. at Fig. 5, col. 3, ll. 43–49. 
Catterson does not disclose that the hood 17 comprises a decorative ornamentation. 
Similar to Catterson, Hu is directed to an air intake structure. Hu Fig. 3, [0001]. Additionally, Hu discloses a similar air intake structure with a filtering deivce. Id. Furthermore, Hu discloses a decorative cover 5 that is removably covering a base structure 1 of Hu. Hu also discloses that the decorative cover 5 serves the function of enhancing the beauty and preventing the dust from entering shell 1. Id. at Fig. 3, [0018]. It would have been obvious to include decorations on Catterson’s hood 17 for the purpose of enhancing beauty as disclosed by Hu. 
Regarding Claim 18:
Modified Catterson discloses the claimed limitation of that the air intake box of claim 17 further comprising a compressible gasket (rim 26) interposed between said base structure 14 and the housing 33 (as the rim 26 is located on a common wall of the base structure and the inlet duct 33. Catterson Fig. 5, col. 4, ll. 10–16. 
Regarding Claim 18:
Modified Catterson discloses the claimed limitation of that the air intake box of claim 17 further comprising a filter support insert (shallow depression 27) mounted to said base structure 14 configured to support the air filter 21. Catterson Fig. 5, col. 3, ll. 25–31. 
Response to Arguments
Claim Objections
The examiner withdraws the current claim objection as the applicant has amended claim 10 to overcome the current objection. 
Claim Rejections - 35 USC § 102(a)(1)
The examiner withdraws the current 35 U.S.C. §102(a)(1) as the applicant has amended claims to overcome the current rejection. 
Claim Rejections - 35 USC § 103
In view of the applicant’s amendment, the examiner relies on Catterson and Hu to rejection the claims. Details are provided above. In view of the new ground of rejection, the applicant’s argument regarding Bloomer is moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                    

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Hu’s original document and its machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.